UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) , SUITE 122 RED BANK, NJ 07701 (Address of principal executive offices) (Zip code) DON SCHREIBER, JR. MILLINGTON SECURITIES, INC. , SUITE 122 RED BANK, NJ 07701 (Name and address of agent for service) 732-842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. WBI SMID Tactical Growth Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 66.0% Consumer Discretionary - 8.2% Blue Nile, Inc. * $ Cheesecake Factory, Inc. + Goodyear Tire & Rubber Company Target Corporation + Consumer Staples - 8.0% Altria Group, Inc. Church & Dwight Company, Inc. Fresh Del Monte Produce, Inc. + Financials - 30.4% AmTrust Financial Services, Inc. + Bank Of The Ozarks, Inc. + CME Group, Inc. + Customers Bancorp, Inc. * Home BancShares, Inc. Investors Bancorp, Inc. + LegacyTexas Financial Group, Inc. MSCI, Inc. South State Corporation Synovus Financial Corporation XL Group plc Industrials - 4.9% AZZ, Inc. Owens Corning Information Technology - 13.5% Broadcom Corporation Genpact, Ltd. * Jack Henry & Associates, Inc. Monolithic Power Systems, Inc. + SYNNEX Corporation + Telecommunication Services - 1.0% General Communication, Inc. * TOTAL COMMON STOCKS (Cost $71,801,930) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,639,627) SHORT-TERM INVESTMENTS - 46.4% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $50,416,459) TOTAL INVESTMENTS - 113.7% (Cost $123,858,016) Liabilities in Excess of Other Assets - (13.7)% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quotedwas the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loanwas $25,035,033. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $25,241,913 as of September 30, 2015. WBI SMID Tactical Value Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 60.7% Consumer Discretionary - 9.9% Cheesecake Factory, Inc. + $ L Brands, Inc. Sinclair Broadcast Group, Inc. + Consumer Staples - 13.7% Altria Group, Inc. + Church & Dwight Company, Inc. + Dr Pepper Snapple Group, Inc. McCormick & Company, Inc. + Financials - 25.9% AmTrust Financial Services, Inc. + Aspen Insurance Holdings,Ltd. First Financial Bankshares, Inc. Hanover Insurance Group, Inc. Independent Bank Corporation LegacyTexas Financial Group, Inc. MB Financial, Inc. S&T Bancorp, Inc. XL Groupplc + Industrials - 10.2% Expeditors International of Washington, Inc. Knoll, Inc. Lockheed Martin Corporation Stanley Black & Decker, Inc. Information Technology - 1.0% Global Payments, Inc. TOTAL COMMON STOCKS (Cost $60,227,039) REAL ESTATE INVESTMENT TRUSTS - 0.9% Financials - 0.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $994,801) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,486,032) SHORT-TERM INVESTMENTS - 52.8% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $51,959,984) TOTAL INVESTMENTS - 115.7% (Cost $114,667,856) Liabilities in Excess of Other Assets - (15.7)% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loanwas $15,099,131. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $15,368,588 as of September 30, 2015. WBI SMID Tactical Yield Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 44.1% Consumer Discretionary - 18.1% American Eagle Outfitters, Inc. $ Cheesecake Factory, Inc. + Darden Restaurants, Inc. + Lowe's Companies, Inc. SeaWorld Entertainment, Inc. + Target Corporation + Consumer Staples - 4.1% Altria Group, Inc. + Energy - 4.2% HollyFrontier Corporation Financials - 7.5% Bank Of The Ozarks, Inc. ChemicalFinancialCorporation First American Financial Corporation First Interstate BancSystem, Inc. Home BancShares, Inc. XL Group plc Industrials - 6.0% CH Robinson Worldwide, Inc. Lockheed Martin Corporation Universal Forest Products, Inc. Utilities - 4.2% Cleco Corporation TOTAL COMMON STOCKS (Cost $61,332,178) REAL ESTATE INVESTMENT TRUSTS - 1.9% Financials - 1.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,799,947) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $2,069,635) SHORT-TERM INVESTMENTS - 60.8% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $84,254,626) TOTAL INVESTMENTS - 108.1% (Cost $150,456,386) Liabilities in Excess of Other Assets - (8.1)% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quotedwas the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loanwas $17,488,555. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $17,849,252 as of September 30, 2015. WBI SMID Tactical Select Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 44.1% Consumer Discretionary - 11.4% American Eagle Outfitters, Inc. $ Bob Evans Farms, Inc. PetMed Express, Inc. + Ruth's Hospitality Group, Inc. Vail Resorts, Inc. Consumer Staples - 6.9% Altria Group, Inc. Dr Pepper Snapple Group, Inc. Energy - 3.2% HollyFrontier Corporation Financials - 4.8% Bank Of The Ozarks, Inc. MSCI, Inc. Industrials - 8.9% Cintas Corporation Grupo Aeroportuario del Centro Norte Sab de CV - ADR Lockheed Martin Corporation Matson,Inc. Information Technology - 4.1% Broadcom Corporation Utilities - 4.8% American States Water Company UGI Corporation TOTAL COMMON STOCKS (Cost $40,864,056) REAL ESTATE INVESTMENT TRUSTS - 1.9% Financials - 1.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,879,623) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,404,458) SHORT-TERM INVESTMENTS - 50.3% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $46,311,597) TOTAL INVESTMENTS - 97.6% (Cost $90,459,734) Other Assets in Excess of Liabilities- 2.4% NET ASSETS - 100.0% $ * Non-income producing security (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 ADR American Depository Receipt + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $41,860. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $44,200 as of September 30, 2015. WBI Large Cap Tactical Growth Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 46.6% Consumer Discretionary - 15.8% Amazon.com, Inc. * $ L Brands, Inc. + Lowe's Companies, Inc. Office Depot, Inc. * + Target Corporation + The Home Depot, Inc. Consumer Staples - 5.8% Altria Group, Inc. Dr Pepper Snapple Group, Inc. McCormick & Company, Inc. + Financials - 7.2% AmTrust Financial Services, Inc. CME Group, Inc. Selective Insurance Group, Inc. Health Care - 2.0% CignaCorporation Industrials - 4.0% Lockheed Martin Corporation Ryanair Holdings plc - ADR Southwest Airlines Company + Information Technology - 11.8% Adobe Systems, Inc. * Broadcom Corporation Fiserv, Inc. * SYNNEX Corporation + TOTAL COMMON STOCKS (Cost $59,577,577) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,923,745) SHORT-TERM INVESTMENTS - 58.4% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $74,461,034) TOTAL INVESTMENTS - 106.3% (Cost $135,962,356) Liabilities in Excess of Other Assets - (6.3)% ) NET ASSETS - 100.0% $ * Non-income producing security (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 ADR American Depository Receipt + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $13,551,991. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $13,757,273 as of September 30, 2015. WBI Large Cap Tactical Value Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 25.1% Consumer Discretionary - 3.9% L Brands, Inc. $ The Home Depot, Inc. + Consumer Staples - 5.1% Altria Group, Inc. Dr Pepper Snapple Group, Inc. Financials - 8.0% CME Group, Inc. + First American Financial Corporation Hanover Insurance Group, Inc. Independent Bank Corporation Industrials - 6.1% Gibraltar Industries, Inc. * Northrop Grumman Corporation + Stanley Black & Decker, Inc. Information Technology - 2.0% Fiserv, Inc. * TOTAL COMMON STOCKS (Cost $28,096,753) REAL ESTATE INVESTMENT TRUSTS - 0.9% Financials - 0.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,145,330) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,709,537) SHORT-TERM INVESTMENTS - 71.3% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $79,653,702) TOTAL INVESTMENTS - 98.6% (Cost $110,605,322) Other Assets in Excess of Liabilities - 1.4% NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $4,931,447. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $4,951,042 as of September 30, 2015. WBI Large Cap Tactical Yield Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 25.3% Consumer Discretionary - 8.2% L Brands, Inc. + $ Lowe's Companies, Inc. Consumer Staples - 9.2% Altria Group, Inc. The Hershey Company Financials - 1.4% CVB Financial Corporation + Industrials - 6.5% Lockheed Martin Corporation Ryanair Holdings plc - ADR TOTAL COMMON STOCKS (Cost $34,233,861) REAL ESTATE INVESTMENT TRUSTS - 1.9% Financials - 1.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,785,052) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $2,096,169) SHORT-TERM INVESTMENTS - 68.2% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $93,901,190) TOTAL INVESTMENTS - 96.7% (Cost $133,016,272) Other Assets in Excess of Liabilities- 3.3% NET ASSETS - 100.0% $ * Non-income producing security (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 ADR American Depository Receipt + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $3,295,773. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $3,362,111 as of September 30, 2015. WBI Large Cap Tactical Select Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 24.0% Consumer Discretionary - 12.4% Cheesecake Factory, Inc. $ Darden Restaurants, Inc. + Lowe's Companies, Inc. PetMed Express, Inc. + Target Corporation + The Home Depot, Inc. Consumer Staples - 1.0% Delhaize Group - ADR Financials - 5.8% CME Group, Inc. + First American Financial Corporation South State Corporation Health Care - 1.8% Stryker Corporation Industrials - 3.0% Ryanair Holdings plc - ADR Universal Forest Products, Inc. TOTAL COMMON STOCKS (Cost $29,134,044) REAL ESTATE INVESTMENT TRUSTS - 1.9% Financials - 1.9% VEREIT, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,412,352) EXCHANGE TRADED NOTES - 1.3% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $1,806,892) SHORT-TERM INVESTMENTS - 77.0% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $91,350,652) TOTAL INVESTMENTS - 104.2% (Cost $124,703,940) Liabilities in Excess of Other Assets- (4.2)% ) NET ASSETS - 100.0% $ * Non-income producing security (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 ADR American Depository Receipt + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $7,172,230. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $7,278,840 as of September 30, 2015. WBI Tactical Income Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 9.2% Consumer Discretionary - 3.7% L Brands, Inc. $ The Home Depot, Inc. Consumer Staples - 4.1% Altria Group, Inc. + Industrials - 1.4% Lockheed Martin Corporation TOTAL COMMON STOCKS (Cost $30,469,305) EXCHANGE TRADED FUNDS - 76.8% Guggenheim Bullet Shares 2020 Corporate Bond ETF Guggenheim Bullet Shares 2022 Corporate Bond ETF iShares Barclays 7-10 Year Treasury Bond Fund + iShares 10+ Year Credit Bond ETF iShares 10-20 Year Treasury Bond ETF iShares Aaa - A Rated Corporate Bond ETF iShares Core U.S. Aggregate Bond ETF iShares Core US Credit Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF + iShares International Treasury Bond ETF iShares MBS ETF PIMCO Total Return Active ETF + SPDR Barclays International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF Vanguard Intermediate-Term Bond ETF Vanguard Long-Term Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $256,261,447) EXCHANGE TRADED NOTES - 0.9% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $3,350,844) SHORT-TERM INVESTMENTS - 31.2% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $104,294,854) TOTAL INVESTMENTS - 118.1% (Cost $394,376,450) Liabilities in Excess of Other Assets - (18.1)% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan was $30,109,657. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral had a value of $30,885,616 as of September 30, 2015. SCHEDULE OF OPTIONS WRITTEN AT SEPTEMBER 30, 2015 (UNAUDITED) Contracts (100 shares per contract) Value Options Written L Brands, Inc. Call Option, Expires 10/16/2015 Strike $97.50* $ ) Total Options Written (Premiums received $61,499) $ ) WBI Tactical High Income Shares Schedule of Investments September 30, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 10.0% Consumer Discretionary - 3.0% L Brands, Inc. $ Consumer Staples - 4.1% Altria Group, Inc. Industrials - 2.9% Lockheed Martin Corporation TOTAL COMMON STOCKS (Cost $24,308,792) EXCHANGE TRADED FUNDS - 58.1% Guggenheim Bullet Shares 2019 High Yield Corporate Bond ETF + Guggenheim Bullet Shares 2020 High Yield Corporate Bond ETF Guggenheim Bullet Shares 2022 Corporate Bond ETF iShares S&P U.S. Preferred Stock Index Fund + iShares Aaa - A Rated Corporate Bond ETF iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ High Yield Corporate Bond ETF + iShares iBoxx $ Investment Grade Corporate Bond ETF+ iShares International Treasury Bond ETF + PIMCO Total Return Active ETF PowerShares Preferred ETF + SPDR Barclays High Yield Bond ETF + SPDR Barclays International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF Vanguard Intermediate-Term Bond ETF Vanguard Long-Term Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $145,652,606) EXCHANGE TRADED NOTES - 0.9% iPATH S&P hort-Term Futures ETN * TOTAL EXCHANGE TRADED NOTES (Cost 2,467,922) Par Value Security Description Value US GOVERNMENT NOTES - 4.6% United States Treasury Notes 10/31/2016, 0.375% $ 10/31/2017, 0.750% TOTAL US GOVERNMENT NOTES (Cost $11,178,353) Shares Security Description Value SHORT-TERM INVESTMENTS - 34.9% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (a) $ Mount Vernon Securities Lending Prime Portfolio, 0.25% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $85,650,237) TOTAL INVESTMENTS - 108.5% (Cost $269,257,910) Liabilities in Excess of Other Assets - (8.5)% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) The rate quoted was the annualized seven-day yield as ofSeptember 30, 2015 + All or a portion of this security is out on loan as of September 30, 2015. Total value of securities out on loan is $26,400,775. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $27,172,628 as of September 30, 2015. SCHEDULE OF OPTIONS WRITTEN AT SEPTEMBER 30, 2015 (UNAUDITED) Contracts (100 shares per contract) Value Options Written Altria Group, Inc. Call option, Expires 10/16/2015 Strike $57.50* $ ) L Brands, Inc. Call Option, Expires 10/16/2015 Strike $97.50* ) Total Options Written (Premiums received $84,138) $ ) Notes to Schedules of Investments September 30, 2015 (Unaudited) NOTE 1 — ORGANIZATION Absolute Shares Trust (the “Trust”) was organized as a Delaware statutory trust on November 7, 2013 and is authorized to have multiple segregated series or portfolios. The Trust is an open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”). The Trust currently consists of the following ten separate investment portfolios (each, a “Fund” or, individually and, together, the “Funds”): WBI SMID Tactical Growth Shares WBI SMID Tactical Value Shares WBI SMID Tactical Yield Shares WBI SMID Tactical Select Shares WBI Large Cap Tactical Growth Shares WBI Large Cap Tactical Value Shares WBI Large Cap Tactical Yield Shares WBI Large Cap Tactical Select Shares WBI Tactical Income Shares WBI Tactical High Income Shares NOTE 2 — SIGNIFICANT ACCOUNTING POLICIES A. Valuation: All equity securities, including domestic common stocks, preferred stocks, exchange traded funds and exchange traded notes, that are traded on a national securities exchange, except those listed on the NASDAQ Global Market, NASDAQ Select Market and NASDAQ Capital Market (collectively “NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices is used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price is used. Debt securities are valued in accordance with prices supplied by an approved Pricing Service. Pricing Services may use various valuation methodologies such as the mean between the bid and asked prices, matrix pricing and other analytical pricing models as well as market transactions and dealer quotations. Exchange traded options are valued at the composite mean price, which calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is principally traded. On the last trading day prior to expiration, expiring options will be priced at intrinsic value. The Trust’s valuation committee may also use other valuation methods in certain instances. The decision whether to fair value a portfolio security or other asset will be made by the Trust’s valuation committee based on the valuation procedures adopted by the Board (the “Valuation Procedures”) and information it receives from the Sub-Advisor and U.S. Bancorp Fund Services, LLC (“USBFS”). When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the Valuation Procedures. The use of fair value pricing by the Funds may cause the NAV of their shares to differ significantly from the NAV that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; including the Funds’ Valuation Committee’s assumptions used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2015: WBI SMID Tactical Growth Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
